Case 19-51291-tnw       Doc 130     Filed 12/20/19 Entered 12/20/19 15:17:40            Desc Main
                                   Document      Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

IN RE:
                                                                              CASE NO. 19-51291
GIGA ENTERTAINMENT MEDIA, INC.                                                CHAPTER 7

         DEBTOR


      ORDER AUTHORIZING SALE OF ASSETS PURSUANT TO 11 U.S.C. § 363


         Upon the motion of James D. Lyon, as Trustee (“Trustee”) of the Bankruptcy Estate of

Giga Entertainment Media, Inc. (“Debtor”) for entry of an order Authorizing Sale of Assets

pursuant to 11 U.S.C. § 363 (the “Sale Motion”) [D.N. 122], and it appearing that proper notice of

the Sale Motion was given, and the Court having reviewed the record, having conducted a hearing

on the Sale Motion on December 20, 2019, having overruled all objections to the Sale Motion and

being otherwise sufficiently advised, the Court has determined to grant the relief requested by the

Sale Motion.

         THE COURT HEREBY FINDS AND DETERMINES as follows:

         A.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

         B.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) (A), (N) and (O);

         C.     Notice of the Sale Motion as described in the Sale Motion is sufficient and proper

under the circumstances;

         D.     The Trustee, in the exercise of his judgment, has determined in good faith and after

a careful consideration of all alternatives that the sale of the Purchased Assets, as defined in the

APA, to the group of individuals comprised of David Shutvet, Riva Wilkins, Gary Nerlinger,

Patricia Gilchrist, Lyle Gillman, Bob Barnard, Arthur Mellon and William Freeman, jointly and
Case 19-51291-tnw             Doc 130       Filed 12/20/19 Entered 12/20/19 15:17:40                   Desc Main
                                           Document      Page 2 of 5



severally (collectively, the Proposed Buyer) is in the best interest of the Estate and the Debtor’s

creditors.

           E.       The sale of the Purchased Assets1 free and clear of any lien, claim, interest, right of

recoupment or setoff, or encumbrance, with such liens, claims, interests, rights of recoupment or

setoff, or encumbrances to attach to the proceeds in the same order of validity, priority and extent

as they currently exist pursuant to 11 U.S.C. § 363(f), is a necessary condition to the sale as a

Proposed Buyer of the Purchased Assets is not expected to be willing to consummate a sale subject

to existing liens, claims, interests, rights of recoupment or setoff, or encumbrances.

           F.       The Sale Motion has provided sufficient support of law and fact to approve the sale

of the Purchased Assets pursuant to 11 U.S.C. § 363.

           G.       The Auction process was an arms-length bargaining process conducted by the

Trustee without any collusion and in good faith within the meaning of 11 U.S.C. § 363(m).

Similarly, the resulting APA was negotiated, proposed, and will be entered into by the Trustee and

the Proposed Buyer from arms-length bargaining positions, without collusion and in good faith

within the meaning of 11 U.S.C. § 363(m).

           Based on the foregoing findings and the representations and evidence offered at a hearing

on the Sale Motion, IT IS HEREBY ORDERED as follows:

           1.       The Sale Motion is GRANTED and approved (to the extent consistent with the

terms of this Order). Any objections to the relief granted in this Order have been withdrawn or are

hereby OVERRULED. The Trustee is authorized to effectuate the sale of the Purchased Assets

to the Proposed Buyer pursuant to the APA and as outlined herein.




1
    All terms not otherwise defined herein shall have the meanings given to them in the Sale Motion.


                                                           2
Case 19-51291-tnw        Doc 130     Filed 12/20/19 Entered 12/20/19 15:17:40               Desc Main
                                    Document      Page 3 of 5



        2.      The terms of the proposed APA are approved and incorporated as if set forth herein.

The Trustee is hereby authorized to execute the APA or a substantially similar APA

contemporaneously with its execution by the Proposed Buyer.

        3.      The Proposed Buyer’s Successful Bid at the Auction was the highest and best bid

received by the Trustee for the Purchased Assets.

        4.      The Proposed Buyer has acquired the Purchased Assets in good faith. The bidding

and sale procedures previously authorized by this Court [see D.N. 115] ensured that the highest

and best offer for the Purchased Assets was obtained via the Auction. No “special treatment” was

afforded to any potential purchaser, and, accordingly, the Proposed Buyer is entitled to all of the

protections afforded by 11 U.S.C. § 363(m).

        5.      The Trustee shall cause payment of the $5,000 break-up fee (the “Break Up Fee”)

previously authorized and approved by this Court [see D.N. 88, 94, 115] to be made to GLB2019,

LLC, within seven (7) days of the Trustee’s receipt of remaining funds from the Proposed Buyer.

        6.      The Trustee’s sale of the Purchased Assets to the Proposed Buyer in accordance

with the terms of the APA is the sale is free and clear of any lien, claim, interest, right of setoff or

recoupment, or encumbrance which is held by any party, with all such liens, claims, interests, right

of setoff or recoupment, or encumbrance to attach to the sale proceeds in the same order of validity,

priority and extent as they currently exist.

        7.      Upon the Closing contemplated by the APA, the Proposed Buyer will take title to

and possession of the Purchased Assets, except as otherwise provided herein or in the APA, free

and clear of (except as expressly assumed): (a) any mortgages, security interests, liens or

encumbrances of any kind, including any administrative expenses, priority claims asserted herein,

claims of setoff and/or recoupment and any ownership claims for any arrangement which is




                                                   3
Case 19-51291-tnw       Doc 130     Filed 12/20/19 Entered 12/20/19 15:17:40            Desc Main
                                   Document      Page 4 of 5



intended as a financing (and not a true lease); (b) any demands or claims of creditors against the

Debtor; and (c) any person claiming through, by or on behalf of the Debtor, whether such claim,

demand, lien or interest be direct or indirect, known or unknown, or claiming that the buyer is a

successor or successor-in-interest or pursuant to any other theory.

       8.      The Trustee shall cause a copy of this Order to be served upon all entities which

have received due diligence materials and shall maintain a list of all such entities, to be provided

to the Court upon request.

       9.      Notwithstanding Fed. R. Bankr. P. 6004 and 9014, or otherwise, the terms and

conditions of this Order shall be effective immediately and enforceable immediately upon entry.




                                                 4
      Case 19-51291-tnw               Doc 130    Filed 12/20/19 Entered 12/20/19 15:17:40         Desc Main
                                                Document      Page 5 of 5



                Tendered by:

                STOLL KEENON OGDEN PLLC

                /s/ Adam M. Back
                Adam M. Back, KY Bar No. 91003
                Jessica L. Middendorf, KY Bar No. 94740
                300 West Vine Street, Suite 2100
                Lexington, Kentucky 40507-1801
                Phone: (859) 231-3000
                adam.back@skofirm.com
                jessica.middendorf@skofirm.com

                COUNSEL FOR THE CHAPTER 7 TRUSTEE


                123717.164814/8100404.2




                                                           5


___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                               Signed By:
                                                               Tracey N. Wise
                                                               Bankruptcy Judge
                                                               Dated: Friday, December 20, 2019
                                                               (tnw)
